ORDER
PER CURIAM.
Appellant, James Daniels, (“appellant”), appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Appellant seeks to vacate his conviction and sentence for robbery in the first degree, Section 569.020, RSMo 1994,1 armed criminal action, Section 571.015, burglary in the first degree, Section 569.160, and sexual abuse, Section 566.100, for which he was sentenced to a total of 30 years imprisonment.
We have reviewed the briefs of the parties, transcripts, and the record on appeal and conclude the motion court’s determination is not clearly erroneous. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory citations are to RSMo 1994, unless otherwise indicated.